Case 2:20-cr-00105-SPC-MRM Document 52 Filed 05/12/21 Page 1 of 3 PageID 114




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                      FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                         Case No. 2:20-cr-105-SPC-MRM

ELAINE M. LEVIDOW
_____________________________/

                          ORDER OF FORFEITURE

      Before the Court, pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C.

§ 2461(c), and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, is the

United States’ Motion for Order of Forfeiture in the amount of $90,000.00.

(Doc. 51). For the reasons stated herein, the motion is granted.

      On April 29, 2021, Levidow appeared before United States Magistrate

Judge Mac R. McCoy and entered a plea of guilty to Counts Two, Three, Five,

Eight, and Nine of the Indictment, for wire fraud conspiracy, in violation of 18

U.S.C. § 1343. (Doc. 47). The following day, the undersigned United States

District Court Judge accepted Levidow’s guilty plea and adjudicated her guilty

of the offenses. (Doc. 49).

      The Defendant entered into a plea agreement on April 12, 2021 wherein

she (Levidow) admits to knowingly using false information to apply for and
Case 2:20-cr-00105-SPC-MRM Document 52 Filed 05/12/21 Page 2 of 3 PageID 115




illegally obtain Department of Education Federal Student Assistance (FSA)

funds. Levidow admits that as a result of her scheme, she personally received

in excess of $90,000.00 of FSA funds and agrees she is liable for an order of

forfeiture in the amount of $90,000.00 and that the order shall become final at

the time it is entered. (Doc. 40).

      The Court finds that the United States has established Levidow obtained

$90,000.00 in proceeds in the commission of her offenses.

      The proceeds of the offenses were transferred to third parties, and the

United States cannot locate the proceeds upon the exercise of due diligence.

Accordingly, under 21 U.S.C. § 853(p), the United States may seek, as a

substitute asset in satisfaction of this judgment, forfeiture of any of the

Defendant’s property up to the $90,000.00 order of forfeiture. The United

States may also conduct discovery (including depositions, interrogatories,

requests for production of documents, and the issuance of subpoenas),

pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, to help

identify, locate, and forfeit substitute assets.

      The Court retains jurisdiction to enter any order necessary to the

forfeiture and disposition of any substitute asset.

                                      2
Case 2:20-cr-00105-SPC-MRM Document 52 Filed 05/12/21 Page 3 of 3 PageID 116




      Accordingly, it is now

      ORDERED:

      The United States’ Motion for Order of Forfeiture (Doc. 51) is

GRANTED.

      DONE and ORDERED in Fort Myers, Florida, on May 12, 2021.




Copies to:
All Parties/Counsel of Record




                                  3
